DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks and amendment, filed 2/23/2022, with respect to the rejection(s) of claim(s) 3-6, 11-14, 16 and 18 under Muraoka et al (2013/0156267) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muraoka et al (2013/0156267) in view of NOJI et al (US 2019/0102893).
NOJI et al (US 2019/0102893) in the in the field of image analysis, especially regarding feature point processing of sequence/adjacent time series obtained from medical images to produce a reference image with all the feature points from other medical images to generate a dynamic medical for assistance to the doctor for diagnosis. Please look at the Office Action below for further detail. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al (2013/0156267) in view of NOJI et al (US 2019/0102893):
Claim 3:
Muraoka et al teaches the following subject matter of an image display apparatus (figure 1) comprising:
an image obtainer that obtains a plurality of medical images of a same target region taken through serial radiography along a time axis (0057 teaches series of images obtained by successive imaging/dynamic images; figure 2 and 0065 teaches radiographer operate to capture medical images; figure 7 teaches images of lungs (region of interest/target region), which is view as medical imaging along time axis t0-t6); 
a display that displays the display image generated by the hardware processor (figure 17 show display of images generated; figure 19).
Muraoka et al teaches all the subject matter above, but not the following which is taught by NOJI et al:
a hardware processor that extracts feature points from each of the respective medical images obtained by the image obtainer (figure 1 teaches the hardware (hardware processor) for medical image capturing and processing. 0084-0085 teaches each frame (medical images) is search for corresponding point (feature points) that correspond to the feature point step S14; where these frames are adjacent frames from the reference frame (i-th frame: selected medical image). 0068 teaches reference frame (selected medical image) from plurality of frames. Figures 4-5 teach where frames of lungs/medial images obtained from radiation irradiation (image obtainer) taught in 0060. Figures 3 steps S12-S13 teaches extract set feature points of the lung region.), and
lays the extracted feature points from each of the respective medical images together onto one selected medical image that is selected from among the medical images, thereby generating a display image including the one selected medical images and the extracted feature points extracted from each of the respective medical images and laid on the one selected medical image (0084-0090, especially 0090 where feature points from each frame images is mapped to the corresponding point on the reference frame (i-th frame: selected medical image) by means of positional relationship and interpolation (laid on). Figure 8 and 0101-0109 teach the display image with the reference image and combine feature points by means of motion vectors).
Muraoka et al and NOJI et al are both in the field of image analysis, especially in feature point processing of sequence/adjacent time series obtained medical images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the diagnosis console of Muraoka et al with functions of console for diagnosis of NOJI et al regarding extracted feature points of adjacent images mapped and interpolated to feature points of the reference images to generate a dynamic images of motion vector such that the information display would assist diagnosis of a doctor as disclosed by NOJI et al in 0101. 

Claim 4:
Muraoka et al teaches:
The image display apparatus according to claim 3, wherein
the feature points extracted by the hardware processor are diaphragm lines indicating positions of a diaphragm that moves up and down with breathing (figure 8 teaches feature points such as P1 and P2 along diaphragm lines; figure 11 teaches same tracking over resting expiratory and resting inspiratory which is breathing), and
the hardware processor lays, on the selected medical image, at least among the diaphragm lines (i) a diaphragm line indicating a highest position of the diaphragm (figure 11 points A2 and A11; figure 12 A4 andA31), (ii) diaphragm line indicating a lowest position of the diaphragm (figure 11 point A1; figure 12 point A3), and (iii) a diaphragm line indicating a position of the diaphragm in the selected medical image, thereby generating the display image (figure 17 and 18 display generated position with overlaid).

Claim 5:
Muraoka et al teaches:
The image display apparatus according to claim 3, wherein the display image includes information on the feature points as well as the feature points, and the display displays the display image including the information on the feature points (figure 18 and 0172 teaches sub-regions/feature points with information such as waveform 341d, change in signal values, ventilation volumes in their sub-regions).

Claim 11:
Muraoka et al teaches:
The image display apparatus according to claim 3, wherein 
the hardware processor generates the display image based on (abstract teaches system with display unit), among the medical images obtained by the image obtainer (figure 1 teaches image obtainer with radiation irradiation), a series being a sequence of medical images as one unit (Figure 7 and 0085-0086 teaches series of images obtained by successive imaging/dynamic images).

Claim 12:
Muraoka et al teaches:
The image display apparatus according to claim 3, wherein
the target region is a human lung field including a diaphragm (figure 8 and 0114 teaches imaging with lung apexes and diaphragm), and
the hardware processor generates the display image based on, among the medical images obtained by the image obtainer, medical images corresponding to at least one human respiration period including an inhalation period and an exhalation period as one unit (Aboves teaches hardware and obtaining medical images. figure 7 and 0111 teaches medical images with expiratory period and inspiratory period).

Claim 13:
Muraoka et al teaches:
The image display apparatus according to claim 3, wherein 
the hardware processor determines whether or not the medical images obtained by the image obtainer include medical images of a dynamic image of the target region that has cyclical movement, the dynamic image being taken through serial radiography along the time axis (0009 teaches performs dynamic imaging to generate plurality of successive image frames, where successive images are view as serial image along time axis; figure 2 and 0065 teaches radiographer operate to capture medical images)
generates the display image based on the medical images that are included in the medical images obtained by the image obtainer and are determined to be the dynamic image (figure 17 teaches display of medical images that are obtained and process; above teaches dynamic images).

Claim 14:
Muraoka et al teaches:
The image display apparatus according to claim 3, wherein 
the hardware processor generates the display image based on processed medical images that are the medical images obtained by the image obtainer and processed (figure 17 teaches display of medical images that are obtained and process).

Claim 16:
Muraoka et al teaches the following image display method (figure 20 teaches flowchart/method) comprising:
obtaining a plurality of medical images of a same target region taken through serial radiography along a time axis (0057 teaches series of images obtained by successive imaging/dynamic images; figure 2 and 0065 teaches radiographer operate to capture medical images; figure 7 teaches images of lungs (region of interest/target region), which is view as medical imaging along time axis t0-t):
displaying the generated display image (figure 17 show display of images generated; figure 19).
Muraoka et al teaches all the subject matter above, but not the following which is taught by NOJI et al:
extracting feature points from each of the respective obtained medical images (figure 1 teaches the hardware (hardware processor) for medical image capturing and processing. 0084-0085 teaches each frame (medical images) is search for corresponding point (feature points) that correspond to the feature point step S14; where these frames are adjacent frames from the reference frame (selected medical image). 0068 teaches reference frame (selected medical image) from plurality of frames. Figures 4-5 teach where frames of lungs/medial images obtained from radiation irradiation (image obtainer) taught in 0060. Figures 3 steps S12-S13 teaches extract set feature points of the lung region);
laying the extracted feature points from each of the respective medical images together onto one selected medical image that is selected from among the medical images, thereby generating a display image including the one selected medical images and the extracted feature points from each of the respective medical images (0084-0090, especially 0090 where feature points from each frame images is mapped to the corresponding point on the reference frame (selected medical image) by means of positional relationship and interpolation (laid on). Figure 8 and 0101-0109 teach the display image with the reference image and combine feature points by means of motion vectors).
Muraoka et al and NOJI et al are both in the field of image analysis, especially in feature point processing of sequence/adjacent time series obtained medical images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the diagnosis console of Muraoka et al with functions of console for diagnosis of NOJI et al regarding extracted feature points of adjacent images mapped and interpolated to feature points of the reference images to generate a dynamic images of motion vector such that the information display would assist diagnosis of a doctor as disclosed by NOJI et al in 0101. 



Muraoka et al teaches the following a non-transitory computer-readable storage medium (claim 11 teaches non-transitory) storing an image display program to cause a computer of an image display apparatus to:
obtain a plurality of medical images of a same target region taken through serial radiography along a time axis (0057 teaches series of images obtained by successive imaging/dynamic images; figure 2 and 0065 teaches radiographer operate to capture medical images; figure 7 teaches images of lungs (region of interest/target region), which is view as medical imaging along time axis t0-t);
display the generated display image (figure 17 show display of images generated; figure 19).
Muraoka et al teaches all the subject matter above, but not the following which is taught by NOJI et al:
extract feature points from each of the respective obtained medical images (figure 1 teaches the hardware (hardware processor) for medical image capturing and processing. 0084-0085 teaches each frame (medical images) is search for corresponding point (feature points) that correspond to the feature point step S14; where these frames are adjacent frames from the reference frame (selected medical image). 0068 teaches reference frame (selected medical image) from plurality of frames. Figures 4-5 teach where frames of lungs/medial images obtained from radiation irradiation (image obtainer) taught in 0060. Figures 3 steps S12-S13 teaches extract set feature points of the lung region).
lay the extracted feature points from each of the respective medical images together onto one selected medical image that is selected from among the medical images, thereby generating a display image including the one selected medical images and the extracted feature points from each of the respective medical images (0084-0090, especially 0090 where feature points from each frame images is mapped to the corresponding point on the reference frame (selected medical image) by means of positional relationship and interpolation (laid on). Figure 8 and 0101-0109 teach the display image with the reference image and combine feature points by means of motion vectors).
Muraoka et al and NOJI et al are both in the field of image analysis, especially in feature point processing of sequence/adjacent time series obtained medical images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the diagnosis console of Muraoka et al with functions of console for diagnosis of NOJI et al regarding extracted feature points of adjacent images mapped and interpolated to feature points of the reference images to generate a dynamic images of motion vector such that the information display would assist diagnosis of a doctor as disclosed by NOJI et al in 0101. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al (US 2013/0156267) and NOJI et al (US 2019/0102893) in view of William R. et al (US 2013/0191154).
Claim 6:
Muraoka et al and NOJI et al teaches the following:
The image display apparatus according to claim 4, further comprising an input unit that detects and receives an input operation on the display image displayed by the display, wherein
the hardware processor identifies a location of the input operation detected and received by the input unit, and identifies a medical image having a diaphragm line closest to the location of the input operation among the diaphragm lines (Muraoka et al - figure 11 and 0124-0126 teaches identifies location such as A1, A2 and A11 along diaphragm, where these are medical images).
Muraoka et al and NOJI et al do not teach the following which is taught by William R. et al:
by replacing the display image with the identified medical image, the display displays the medical image identified by the hardware processor (0104 teaches replacing identified image with database match medical image; 0081 teaches anatomy of interest include lung as well).
Muraoka et al, NOJI et al and William R. et al are both in the field of image analysis, especially with image matching in regard to medial image, such that combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Muraoka et and NOJI et al by William R. et al regarding replacing display image such would activate the appropriate layer for function such as enabling graphical positioning and representation of surgical procedure as disclosed by William R. et al in 0104.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohtomo et al (US 2013/0135440) teaches Aerial Photograph Image Pickup Method And Aerial Photograph Image Pickup Apparatus – figure 5 - feature points to be used for the matching there are, the higher the accuracy of the digital photogrammetry will be. Programming is carried out to extract many feature points so that many feature points are obtained automatically. Between the adjacent images in the courses adjacent to each other, the sidelapping ratio is 50%. Thus, similarly as to these three images, the feature points in common are extracted from the overlapped portions of the three images, and the multi-image matching is performed on the three images. (0076-0077)
Shimamura et al (US 2015/0042677) teaches IMAGE-GENERATING APPARATUS – figure 12 - position of the lung blood vessel region IR2 corresponding to the region to be diagnosed is shown in the chronologically acquired series of frame images MI, and in FIG. 12(b), a graph in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656